DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/673,206, filed on 11/04/2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/16/2021, 12/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1 (line 11), “the quantity” should be changed to --the quantity of frames of images--.
Claim 12 (line 8), “the quantity” should be changed to --the quantity of frames of images--.

Claims 2-11 are objected as being dependent from claim 1.
Claims 13-20 are objected as being dependent from claim 12.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 10-11, 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites limitation “a first preset threshold that is greater than 0.005 and less than 0.015;” it is not known that what do “0.005”and “0.015” means? Therefore, claim 6 is indefinite.
Claim 7 recites limitation “a first preset threshold that is greater than 0.005 and less than 0.015;” it is not known that what do “0.005”and “0.015” means? Therefore, claim 7 is indefinite.
Claim 10 recites limitation “a first preset threshold that is greater than 0.005 and less than 0.015;” it is not known that what do “0.005”and “0.015” means? Therefore, claim 10 is indefinite.
Claim 11 recites limitation “a first preset threshold that is greater than 0.005 and less than 0.015;” it is not known that what do “0.005”and “0.015” means? Therefore, claim 11 is indefinite.
Claim 17 recites limitation “a first preset threshold that is greater than 0.005 and less than 0.015;” it is not known that what do “0.005”and “0.015” means? Therefore, claim 17 is indefinite.
Claim 18 recites limitation “wherein the first preset threshold is greater than 0.005 and less than 0.015;” it is not known that what do “0.005”and “0.015” means? Therefore, claim 18 is indefinite.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5, 9, 12-14, 16, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7-9, 12 of U.S. Patent No. 11,140,329. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.

Claim 1 of the instant application is anticipated by Patent Claim 1 in that Claim 1 of the patent contain all limitations of claim 1 of the instant application.  Claim 1 of the instant application therefore is  not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

Claim 12 of the instant application is anticipated by Patent Claim 7 in that Claim 7 of the patent contain all limitations of claim 12 of the instant application.  Claim 12 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

The similar limitations of claims 1-3, 5, 9, 12-14, 16, 20 of the instant application and claims 1-3, 5, 7-9, 12 of U.S. Patent No. 11,140,329 are compared as shown in the table below.

INSTANT APPLICATION
U.S. No. 11,140,329
1. An image processing apparatus, comprising: 
    a memory configured to store instructions; and
    a processor coupled to the memory, and configured to execute the instructions to cause the image processing apparatus to be configured to: 
             obtain status information of a terminal device; 
             obtain photographing scene information of the terminal device; 
             determine an image processing mode based on the status information and the photographing scene information; 
            calculate, according to the image processing mode, a quantity of frames of images; 
            obtain a to-be-displayed image based on the quantity and the image processing mode; and  
            display the to-be-displayed image.

2. The image processing apparatus of claim 1, wherein the processor is further configured to execute the instructions to cause the image processing apparatus to:    
         determine, based on the status information, whether a photographing status of the terminal device is stable;
         determine, based on the photographing scene information, whether a photographing scene of the terminal device is a high dynamic scene; and
          determine, when the photographing status is stable and the photographing scene is the high dynamic scene, the image processing mode as an exposure fusion mode in which exposure values of two adjacent frames of the frames of the images are different in the first exposure fusion mode.

1. An image processing apparatus, comprising: 
    a memory configured to store instructions; and   
    a processor coupled to the memory, wherein the instructions cause the processor to be configured to: 
            obtain status information of a terminal device; 
           obtain photographing scene information of the terminal device; 
           determine, based on the photographing scene information, that a photographing scene of the terminal device is a high dynamic scene;   
          determine, based on the status information, whether a photographing status of the terminal device is stable; 
         determine an image processing mode as a first exposure fusion mode when the photographing status is stable, wherein exposure values of two adjacent frames of images are different in the first exposure fusion mode; 
           determine the image processing mode as a third exposure fusion mode when the photographing status is unstable, wherein the exposure values of the two adjacent frames of images are different in the third exposure fusion mode, and wherein an exposure time of the first exposure fusion mode is greater than an exposure time of the third exposure fusion mode;    
          calculate a quantity of frames of images to obtain a to-be-displayed image; 
          obtain the to-be-displayed image based on the image processing mode; and 
          display the to-be-displayed image.

3. The image processing apparatus of claim 1, wherein the processor is further configured to execute the instructions to cause the image processing apparatus to:
        determine, based on the status information, whether a photographing status of the terminal device is stable;
      determine, based on the photographing scene information, whether a photographing scene of the terminal device is a high dynamic scene; and
       determine, when the photographing status is stable and the photographing scene is not the high dynamic scene, the image processing mode as an exposure fusion mode in which exposure values of the frames of the images are the same. 

2. The image processing apparatus of claim 1, wherein the instructions further cause the processor to be configured to: 
          determine the image processing mode as a second exposure fusion mode when the photographing status is stable and the photographing scene is not the high dynamic scene, wherein exposure values of frames of images are the same in the second exposure fusion mode.
5. The image processing apparatus of claim 1, wherein the processor is further configured to execute the instructions to cause the image processing apparatus to:
          determine, based on the status information, whether a photographing status of the terminal device is stable;
             determine, based on the photographing scene information, whether a photographing scene of the terminal device is a high dynamic scene; and
             determine, when the photographing status is unstable and the photographing scene is not the high dynamic scene, the image processing mode as an exposure fusion mode in which exposure values of the frames of the images are the same.


3. The image processing apparatus of claim 1, wherein the instructions further cause the processor to be configured to: 
       determine the image processing mode as a fourth exposure fusion mode when the photographing status is unstable and the photographing scene is not the high dynamic scene, wherein exposure values of frames of images are the same in the fourth exposure fusion mode.
9. The image processing apparatus of claim 1, wherein the processor is further configured to execute the instructions to cause the processor image processing apparatus to:
          determine, based on the photographing scene information, that a photographing scene of the terminal device is a non-high dynamic scene;
         determine, based on the status information, whether a photographing status of the terminal device is stable; and

          determine the image processing mode as a first exposure fusion mode when the photographing status is stable, wherein exposure values of the frames of the images are the same in the first exposure fusion mode; and
          determine the image processing mode as a second exposure fusion mode when the photographing status is unstable, wherein the exposure values of the frames of the images are the same in the second exposure fusion mode, and
        wherein an exposure time of the first exposure fusion mode is greater than an exposure time of the second exposure fusion mode.

5. The image processing apparatus of claim 1, wherein the instructions further cause the processor to be configured to: 
          determine, based on the photographing scene information, that the photographing scene of the terminal device is a non-high dynamic scene; 
           determine the image processing mode as a second exposure fusion mode when the photographing status is stable, wherein exposure values of frames of images are the same in the second exposure fusion mode; and 
            determine the image processing mode as a fourth exposure fusion mode when the photographing status is unstable, wherein the exposure values of the frames of images are the same in the fourth exposure fusion mode, and   
          wherein an exposure time of the second exposure fusion mode is greater than an exposure time of the fourth exposure fusion mode.
12. An image processing method, comprising:
           obtaining status information of a terminal device;
           obtaining photographing scene information of the terminal device;
           determining an image processing mode based on the status information and the photographing scene information;
         calculating, according to the image processing mode, a quantity of frames of images;
          obtaining a to-be-displayed image based on the quantity and the image processing mode; and
           displaying the to-be-displayed image.


13. The image processing method of claim 12, wherein determining the image processing mode comprises:
            determining, based on the status information, whether a photographing status of the terminal device is stable;
           determining, based on the photographing scene information, whether a photographing scene of the terminal device is a high dynamic scene; and
         determining, when the photographing status is stable and the photographing scene is the high dynamic scene, the image processing mode as an exposure fusion mode in which exposure values of two adjacent frames of the frames of the images are different.

7. An image processing method, comprising:   
          obtaining status information of a terminal device; 
           obtaining photographing scene information of the terminal device; 
           determining, based on the photographing scene information, that a photographing scene of the terminal device is a high dynamic scene;    
          determining, based on the status information, whether a photographing status of the terminal device is stable; 
          determining an image processing mode as a first exposure fusion mode when the photographing status is stable, wherein exposure values of two adjacent frames of images are different in the first exposure fusion mode;   
          determining the image processing mode as a third exposure fusion mode when the photographing status is unstable, wherein the exposure values of the two adjacent frames of images are different in the third exposure fusion mode, and wherein an exposure time of the first exposure fusion mode is greater than an exposure time of the third exposure fusion mode;  
           calculating a quantity of frames of images to obtain a to-be-displayed image; 
           obtaining the to-be-displayed image based on the image processing mode; and 
           displaying the to-be-displayed image.
14. The image processing method of claim 12, wherein determining the image processing mode comprises:
          determining, based on the status information, whether a photographing status of the terminal device is stable;
         determining, based on the photographing scene information, whether a photographing scene of the terminal device is a high dynamic scene; and
          determining, when the photographing status is stable and the photographing scene is not the high dynamic scene, the image processing mode as an exposure fusion mode in which exposure values of the frames of the images are the same.

8. The image processing method of claim 7, wherein the method further comprises:    
         determining the image processing mode as a second exposure fusion mode when the photographing status is stable and the photographing scene is not the high dynamic scene, wherein exposure values of frames of images are the same in the second exposure fusion mode.
16. The image processing method of claim 12, wherein determining the image processing mode comprises:
             determining, based on the status information, whether a photographing status of the terminal device is stable;

              determining, based on the photographing scene information, whether a photographing scene of the terminal device is a high dynamic scene; and
           determining, when the photographing status is unstable and the photographing scene is not the high dynamic scene, the image processing mode as a fourth exposure fusion mode in which exposure values of the frames of the images are the same.

9. The image processing method of claim 7, wherein the method further comprises:   
           determining the image processing mode as a fourth exposure fusion mode when the photographing status is unstable and the photographing scene is not the high dynamic scene, wherein exposure values of frames of images are the same in the fourth exposure fusion mode.
20. The image processing method of claim 12, wherein determining the image processing mode comprises:
           determining, based on the photographing scene information, that a photographing scene of the terminal device is a non-high dynamic scene;
            determining, based on the status information, whether a photographing status of the terminal device is stable; and
           determining the image processing mode as a first exposure fusion mode when the photographing status is stable, wherein exposure values of the frames of the images are the same in the first exposure fusion mode; and
            determining the image processing mode as a second exposure fusion mode when the photographing status is unstable, wherein the exposure values of the frames of the images are the same in the second exposure fusion mode, and
         wherein an exposure time of the first exposure fusion mode is greater than an exposure time of the second exposure fusion mode.

12. The image processing method of claim 7, wherein the method further comprises:   
           determining, based on the photographing scene information, that the photographing scene of the terminal device is a non-high dynamic scene; 
            determining the image processing mode as a second exposure fusion mode when the photographing status is stable, wherein exposure values of frames of images are the same in the second exposure fusion mode; and 
             determining the image processing mode as a fourth exposure fusion mode when the photographing status is unstable, wherein the exposure values of the frames of images are the same in the fourth exposure fusion mode, and   
         wherein an exposure time of the second exposure fusion mode is greater than an exposure time of the fourth exposure fusion mode.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al. (US 2015/0312463).
Regarding claim 1, Gupta et al. discloses an image processing apparatus, comprising: 
a memory (memory 612 stores computer program for instructing controller 606 to capture a high dynamic range image, figure 6, paragraph [0087]) configured to store instructions; and
a processor (controller 606, figure 6, paragraphs [0085]-[0090]) coupled to the memory, configured to execute the instructions to cause the image processing apparatus to:
obtain status information of a terminal device (determine various properties of a scene such as an amount of camera motion, figure 5, block 504, paragraph [0077]); 
obtain photographing scene information of the terminal device (determine various properties of a scene such as dynamic range of the scene, figure 5, block 504, paragraph [0077]); 
determine an image processing mode based on the status information and the photographing scene information (select an exposure scheme to use based on one or more properties of the scene, figure 5, block 506, paragraph [0078]);
calculate, according to the image processing mode, a quantity of frames of images (a number of frames per second at which the video is captured can be based on the selected exposure scheme, paragraphs [0078]-[0079]);  
obtain a to-be-displayed image based on the quantity and the image processing mode (a number of frames at which the video is captured can be based on the selected exposure scheme, paragraphs [0078]-[0079]); and 
display the to-be-displayed image (display 610 for displaying images, paragraph [0086]).
Regarding claim 12, claim 12 is method claim corresponds to apparatus claim 1; therefore, claim 12 is rejected for the same reasons given in claim 1.

Allowable Subject Matter
Claims 2-5, 8-9, 13-16, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kwon et al. (US 8,723,978) discloses image fusion apparatus and method.
Garten (US 2010/0271512) discloses multi exposure high dynamic range image capture.
PARAMESWARAN et al. (US 2018/0227479) discloses method and apparatus for selecting capture configuration based on scene analysis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        5/14/2022